DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumanelli (US 20210002944) in view of Abe et al. (US 20040007165).
Re claim 1, Fumanelli teaches:
	A storage based to store valuable media (volume 1c in container 1);
	A cover (1b/ 2b/ 20) comprising:
		A first inside portion comprising a first blast energy collection plate with a first aperture and inward facing cutting elements (lower portion 2a has inward facing cutting elements for container 22 per paragraph [0037]);
A second inside portion comprising a second blast energy collection plate with a second aperture and inward facing cutting elements (lower portion 2a has inward facing cutting elements for second container 22, as FIG. 3 shows 2 containers and paragraph [0037] teaches inward facing cutting elements).  Though silent to serrated teeth, the Examiner notes that given the teaching of cutting elements, serrated teeth is an obvious expedient for a type of cutting element for expected results of puncturing/ cutting;
Wherein the first blast energy collection plate is adapted to encase and to hold a first fluid filled bag (FIG. 3+ with cutting elements on the lower portion 2a into the bag, the bag/ container 70 being described as a flexible material that can be in the form of a bladder per col. 2 lines 17+)
Wherein the second blast energy collection plate is adapted to encase and to hold a second fluid filled bag (FIG. 3+ with cutting elements on the lower portion 2a into the bag)
Though silent to explicitly reciting first and second bag portions extending through the first and second apertures of the first and second blast energy collection plates and in direct contact with the first and second set of set of serrated teeth, the Examiner notes that the first and second bags are placed on lower portion 2a which includes inward facing cutting elements and the lower portion itself is made of holes and openings.  Therefore, it would have been obvious to one of ordinary skill in the art to be in direct contact with the teeth as it sits on the cutting elements for ease and proximity of puncturing.  Further, the Examiner notes that when the aperture is interpreted as the 2d opening in the surface, the portions of the bag extend through apertures (such as left to right when the aperture is taken to be the 2d opening in the surface).    Though silent to the bag portions extending through the apertures when it is taken as a 3d opening, the Examiner notes that as the fluid in the container is sitting on top of cutting elements and apertures/ holes, it would have been obvious due to the weight of the bag, the holes/ apertures, and the fluid itself, for portions to “extend through” the apertures (to read on the 2d opening interpretation).   Even further, the Examiner notes that such limitations of portions of the bag extending through are interpreted as drawn to the structure of the bag itself, and not to the cassette, and therefore is not germane to the cassette structure itself.  Limitations drawn to how the bag is formed/ shaped/ created such that it extends through, are drawn to an intended use of the bag with the structure, and are not germane to the cassette structure itself.  The cassette is interpreted as operable to support the bags as recited.  Further, Fumanelli teaches the first set of serrated teeth is adapted to displace and puncture the first bag portions and the second set of serrated teeth is adapted to displace and puncture the second bag portions when the cover is in a closed position and after encountering sufficient force to cause the first fluid bad and the second fluid bag to rupture and disperse a fluid onto the valuable media (abstract+ and FIG. 2+).
Re the newly added limitations that the apertures are dispersion windows, the Examiner has interpreted the apertures as per FIG. 3+ as the openings for ink and thus are dispersion windows for the ink to pass through the apertures from the first and second containers, described as pliable membranes (paragraph [0038]+, wherein a bag is an obvious type of container for expected results of ease of use/ manufacture and easily breakable for security purposes) and onto the banknotes.
Re the limitations that each plate has a plurality of apertures each surrounded by a set of serrated teeth, the Examiner notes that lower portion 2a is full of holes and openings.  Lower portion 2a comprises inward facing cutting elements for the second container 22.  Though silent to the inward facing cutting elements surrounding each aperture, the Examiner notes that given there are a plurality of apertures and cutting elements, it would have been obvious to one of ordinary skill in the art to surround the apertures with cutting elements in order to puncture/ cut the container so that the marking fluid can go down to the banknotes when there is a security breach.  One would have been motivated to try such an arrangement of cutting elements by realizing that surrounding the apertures with cutting elements would increase the effectiveness of puncturing/ cutting the bags so that the making fluid could go through the local openings, thus providing expected results such as more sensitivity/ more marking, based on a desired outcome.
Re the newly added limitations that the fluid disperses through the apertures onto the valuable media, the Examiner notes that FIG. 3+ shows the openings for the ink bag for the inkto drop onto the currency, and claims 1+ teaches the use of through holes and windows.
Nonetheless, in analogous art, Abe et al. teaches knife edges 69 that correspond to each hole for puncturing ink to mark notes (FIG. 4 at 66, 69).
Prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings to have a specific puncturing structure for holes, wherein merely having the knife edges surround each window/ opening would have been obvious to try for the expected results of puncturing for ink dispersal through the hole.  
Re the newly added limitation that the puncturing occurs at a plurality of locations for dispersion of ink through the windows, as discussed above via the knife and cutting means, such means would puncture the ink causing it to pass through the windows/openings at a plurality of locations, as having a quantity of cutting means surrounding each opening would have been obvious for the expected results of increased puncturing, given the teachings of knife means associated with a hole/ window as taught above.
Re claim 2, separating walls 20 with passage windows 20a are interpreted to read on the claim limitations. 
Re claim 8, paragraph [0029] + teaches that the upper wall is a lid.  Therefore, it would have been obvious for the plates to be removable/ replaceable such as for servicing.  Additionally, paragraph [0038] + teaches alternatively integrating the container can be integrated with cassette/ container.  
Re claim 9, FIG. 3+ shows the bag above the storage area for the media.
Re claim 10, as discussed above, the cutting portions when sufficient force is provided, are interpreted as puncturing the bag, and thus is functionally equivalent to displacing the teeth such as to puncture and stain the media.
Re claims 11-12, the limitations have been discussed above, wherein a cassette is an obvious expedient for security and organization of the media, and the abstract+ teaches a cassette.  To further clarify, when force is applied, the teeth/ cutting means are interpreted to puncture the fluid container/ bag.  One of the plates 2a can absorb energy and displace the teeth, such as when there is an explosion or other energy.  The limitations regarding energy are not drawn to the system itself but to an external force that is applied to the system.  The system is interpreted as able to function in a way as recited, because an explosion (paragraph] [0038] +) would be absorbed by the system and if strong enough would displace the teeth and puncture.  
Re the limitation that the teeth surround the bag on two sides around the first and second apertures the Examiner notes as discussed above re claim 1 that the lower portion 2a includes a plurality of openings/ apertures.  As there are a plurality of openings/ apertures and inward facing cutting elements, it would have been obvious to one of ordinary skill in the art to have a plurality of such cutting elements arranged so as to cut the container so that the ink flows through the openings to the banknotes below.  It would have been obvious, therefore, to have the cutting elements on at least two sides of the bag, such as to provide for cutting/  puncturing such as along two perimeter sides, for expected results of marking notes below realizing that more cutting elements provide more cuts based on the desired sensitivity and desired marking of the system.
Re the limitations that the fluid disperses through onto the valuable media when the serrated teeth is displaced, the Examiner notes that FIG. 3 shows the openings under each bag for the fluid to drop onto the currency.  As discussed above, inward facing cutting elements of the lower portion are interpreted as cutting the fluid bags when a force is imparted from an explosion.  The use of serrated teeth as recited is an obvious expedient for puncturing, as discussed above.  Displacement is interpreted as movement of the teeth occurring when the force from a blast occurs (paragraph [0070]+).  It would have been obvious that a blast force displaces elements of the system due to the force generated.  
Additionally, as discussed above, the knife edges 69 as taught by Abe et al. are associated with windows/ openings and thus it would have been obvious to have more for expected results.  Additionally, springs in Abe et al. (FIG. 4) can produce force as well and Fumanelli teaches at paragraph [0070]+ that force is applied/ absorbed.  The use of serrated teeth is an obvious expedient for improved penetration.  Surrounding an opening/ aperture would have been obvious for more penetration.  
Re claim 13, the Examiner notes that the lid structure as discussed above are interpreted as inside edges of the cover.
Re claim 14, a cassette to hold the media is an obvious expedient for organization and security, and it would have been obvious that the collection plate is inside the cassette as Fumanelli teaches within the cassette (abstract+) such as to stain the banknotes inside the cassette 
Re claim 15, weakened upper portions 20a which has through holes with plastic can be interpreted as a plastic guide, encasing the plate, wherein the plate is interpreted as the structure that that the ink bag is sitting on.  Alternatively, the cassette 1 of Fumanelli has a cover covering the plate (such as from the sides), and though silent to plastic, plastic is an obvious material to use for its purposes of low cost, lightweight, rigidity, etc.  
Re claim 17, the Examiner notes that apertures in 2a are openings in the bottom wherein the bag can extend through.  The plate (bottom surface of 2) which has the cutting elements (teeth), wherein as discussed above, pressing the cutting elements against the bag would have been obvious based on how sensitive the system wants to be with respect to force for rupturing.  The bag can partially extend through the aperture via the elements in surface 2a which also has the cutting elements.
Re claim 18, an ATM has been taught (abstract+).
Claims 1-2, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumanelli (US 20210002944) in view of Robson (US 20150191960) and Abe et al., as discussed above.
Re claim 1, the teachings of Fumanelli have been discussed above but are silent to the cutting elements as recited as serrated teeth surrounding each window/ aperture.  The openings corresponding to each bag are interpreted as windows/ apertures.  
Nonetheless, Robson teaches the use of a cutting element/ penetrating device 52a that penetrates to break a container.  Though silent to serrated, it would have been obvious to use a serrated for more cutting power. FIG. 4+ shows a plurality of openings/ windows but is silent to the teeth surrounding.
As discussed above, Abe et al. teaches knife elements associated with an opening/ aperture wherein surrounding the openings with more knife elements per opening would provide expected results of more cutting.
Prior to the effective filing date it would have been obvious to combine the teachings for such expected results of more cutting of the ink bag. 
Re claim 2, separating walls 20 with passage windows 20a are interpreted to read on the claim limitations. 
Re claim 8, paragraph [0029] + teaches that the upper wall is a lid.  Therefore, it would have been obvious for the plates to be removable/ replaceable such as for servicing.  Additionally, paragraph [0038] + teaches alternatively integrating the container can be integrated with cassette/ container.  
Re claim 9, FIG. 3+ shows the bag above the storage area for the media.
Re claim 10, as discussed above, the cutting portions when sufficient force is provided, are interpreted as puncturing the bag, and thus is functionally equivalent to displacing the teeth such as to puncture and stain the media.
Re claims 11-12, the limitations have been discussed above, wherein a cassette is an obvious expedient for security and organization of the media, and the abstract+ teaches a cassette.  To further clarify, when force is applied, the teeth/ cutting means are interpreted to puncture the fluid container/ bag.  One of the plates 2a can absorb energy and displace the teeth, such as when there is an explosion or other energy.  The limitations regarding energy are not drawn to the system itself but to an external force that is applied to the system.  The system is interpreted as able to function in a way as recited, because an explosion (paragraph] [0038] +) would be absorbed by the system and if strong enough would displace the teeth and puncture.  
 Displacement is interpreted as movement of the teeth occurring when the force from a blast occurs (paragraph [0070]+).  Robson teaches displacement for penetration as well (paragraph [0082]).  It would have been obvious that a blast force displaces elements of the system due to the force generated, leading due the ink/ fluid being dispersed.  
Re claim 13, the Examiner notes that the lid structure as discussed above are interpreted as inside edges of the cover.
Re claim 14, this has been discussed above, wherein a cassette to hold the media is an obvious expedient for organization and security.  Robson teaches the use of a device that can be located inside an ATM, thus obviating the placement on the inside of a cover of a cassette, since the ink is to stain the banknotes in the cassette.  .  
Re claim 15, the limtaiitons have been discussed above. Even further, Robson at 50 can be interpreted as covering the blast plate (encasing on a side).  Though silent to plastic materials, the selection of a known material for known benefits is within the ordinary skill in the art.  Even further, at FIG. 4 of Abe  et al., a plurality of moving plates are provided, wherein the use of plastic is an obvious expedient for expected material benefits.
Re claim 17, the Examiner notes that apertures in 2a are openings in the bottom wherein the bag can extend through.  The plate (bottom surface of 2) which has the cutting elements (teeth), wherein as discussed above, pressing the cutting elements against the bag would have been obvious based on how sensitive the system wants to be with respect to force for rupturing.  The bag can partially extend through the aperture via the elements in surface 2a which also has the cutting elements.
Re claim 18, an ATM has been taught (abstract+).
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robson (US 20150191960) in view of Fumanelli and Abe et al., as discussed above.
Re claim 1, Robson teaches
	A storage base to store valuable media (paragraph [0065] + teaches a banknote dispenser which is an obvious expedient to have a base for media storage);
	A cover (50) comprising:
		A first inside portion comprising a first blast energy collection plate with a first aperture surrounded by a first set of serrated teeth (FIG. 4 wherein 100 is a blast plate with a fluid filled container engaging with an extending projections/ protrusion 14b/52a (functionally equivalent to serrated teeth).  One would have been motivated to use a set of serrated teeth as an alternative and functionally equivalent means to puncture to release ink
A second inside portion comprising a second blast energy collection plate with a second aperture surrounded by a second set of serrated teeth (discussed above and FIG. 5 shows 2 containers of ink).  One would have been motivated to use a specific container such as a bag for ease of use, costs, ease of puncturing, etc. 
The Examiner notes that the guide rails 100/102 as the first and second portions have apertures (FIG. 5).  Though silent to serrated teeth as 52a is merely a penetrating protrusion, a plurality of serrated teeth is an obvious expedient for the expected results of puncturing, wherein plural teeth surrounding the apertures is an obvious expedient for more cutting.
The teeth/ penetrating device when in the closed position are interpreted to rupture the containers of ink when force is imparted to stain the media.   Relative displacement is interpreted to occur between the ink and the penetrating device, wherein it would have been obvious for the penetrating device/ teeth to move due to imparted force.  
Robson teaches that the container can be flexible such as a bladder that ruptures (paragraph [0011] +) but is silent to a fluid filled sack.
Fumanelli teaches such limitations as discussed above, including how the portions of the bags extend through the plates and are in direct contact with teeth/ functionally equivalent means to rupture.  FIG. 3 shows apertures in the region that permit the fluid to pass through during an explosion that ruptures the bag to get onto the valuables/ media/ notes below.
Prior to the effective filing date, it would have been obvious to combine the teachings.
One would have been motivated to do this in order to have an alternative known means to carry fluid that is flexible and easy to produce/ use.
The newly added limitations have been discussed above via the openings/ apertures of Fumanelli that permit the fluid to pass onto the media/ notes below.  As discussed above, FIG. 5A+ teaches penetrating devices at an inner surface to puncture the container of ink, and FIG. 5+ shows a plurality of openings/ holes, wherein it would have been obvious to surround the aperture (more  penetrations) for more puncturing power.
Nonetheless, as discussed above, Abe et al. shows a puncturing means surrounding one side of the opening as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings to have the puncturing means associated with the openings to permit the ink to drain through the openings.  The use of more cutting/ penetrating means so as to surround each hole would have been obvious for expected results of more cutting.  
Re claim 2, though silent to a separate guide, the examiner notes that the plates of Robson are integral with dispersion windows (FIG. 4 shows openings in the guide).  The Examiner notes that the bag would have been obvious to pass through the holes due to the nature of a bag of ink.  Forming in separate parts which is found in the prior art as integral involves only routine skill in the art.
Re claim 3, fasteners 106 are interpreted to read on the set of spacers.
Re claim 4, guide rails 100 and 102 are taught as being made of a tough material such as styrene (paragraph [0069]).  The selection of another alternative strong material such as metal would have been an obvious expedient for expected results.  
Re claim 5, the projections/ protrusions are interpreted as edges.  The method of forming is not germane to the device claim.  Nonetheless, notching metal is an obvious expedient for shaping/ forming.
Re claim 6, styrene has been discussed above, and selection of know materials for known results is an obvious expedient.
Re claim 7, the Examiner notes that plastic and metal fasteners are known in the art and their selection is well within the skill in the art based on cost, durability, accessibility, etc.
Re claim 8, the plates are interpreted as removable (FIG. 4).
Re claim 9, the fluid is held above the media.
Re claim 10, the plates are interpreted to absorb energy and release it via displacement of the penetrating elements. 
	Re claim 11, the limitations have been discussed above re claim 1, wherein it would have been obvious to put in an SST or ATM (paragraph [0002] +) which are known to have cassettes/bins for conventional storage, for the overall security of the terminal (Fumanelli teaches such limitations in the abstract+, wherein it would have been obvious to combine the teachings for security).  Re the limitations of surrounding the bag on two sides around first and second apertures, this has been discussed above re Fumanelli/ Abe et al., wherein having more cutting elements such as around the perimeter (or 2 sides) and holes/ apertures is an obvious expedient to try in order to have more sensitivity for puncturing/ breaking for marking purposes, thus providing an expected outcome based on desired needs of the system.
	Re the limitation of the displacement of the teeth causes the fluid to be released, this has been discussed above wherein the force from an impact causes the displacement which leads to puncturing/ penetration as discussed above.  
	Re claims 12-13, the limitations have been discussed above (FIG. 4).
Re claims 14, the use of the plate for a media cassette, such as for an ATM is an obvious expedient and discussed above.  Further, the blast plate can be interpreted as what the teeth/ cutting means are as discussed above, which are inside of an ATM cassette/ container structure.   Robson teaches FIG. 2+ and FIG. 5+ that the plate is on an inside cover (FIG. 2 with cover 36) and 52 at FIG. 4.  Abe et al. teaches plates inside a cassette (FIG. 4).
Re claim 15, though silent to plastic, in light of the teachings of Fumanelli et al., Abe et al., and Robson, which teach the container inside the cassette (in order to mark currency), and wherein Abe et al. teaches plural plates (FIG. 4), Robson teaches plates 40/42, and Fumanelli et al. teaches walls encasing, the Examiner notes that merely selecting a preferred material for a preferred result (lightweight, inexpensive, durable, etc.) involves only routine skill in the art. 
Re claim 16, fasteners 106 are interpreted to read on such limitations.
Re claim 17, the Examiner notes that FIG. 4 shows apertures wherein the projections/ protrusions are interpreted as on a perimeter.  It would have been obvious for the bag to extending through the apertures against the teeth due to the nature of the bag and gravity and being in touch with the projections/ protrusions, motivated by sensitivity of the system to force applied for puncturing.
Re claim 18, an ATM has been discussed above.

Response to Arguments
	Re the Applicants argument that no serrated teeth are taught, the Examiner has provided reference with cutting/ penetrating means.  The use of a serrated type of cutting/ penetrating/ knife is seen as an obvious expedient for enhanced cutting/ penetration and within the ordinary skill of the art.  Fumanelli teaches inward facing cutting elements in paragraph [0037]+.  The Examiner has applied additional references for specifics of cutting elements and their relationship with openings/ apertures. 
	Re the Applicants argument that Robson teaches a tool used by thieves, the Examiner notes that the container 70 can be a bladder or flexible as discussed above.  The container also include weakened portions 22.  FIG. 5A+ shows penetrating portions 52a which penetrate into container 70 to rupture it.
	Re the Applicants arguments that there are no dispersion windows/ apertures, the apertures/ openings in FIG. 5 can be interpreted as dispersions windows/ apertures (Robson), the windows/ openings under the ink containers in FIG. 3 can be seen as dispersion windows (Fumanelli), and even Abe et al. at FIG. 4 teaches openings/ windows interpreted as dispersion windows/ openings.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100193582 teaches a plastic (paragraph [0026] material for transport and storage of banknotes,  US 20140368343 teaches spikes 335 for puncturing ink bags and compression springs 333 providing force and US 6564726 teaches ink staining after cutting of the bag of ink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887